 Case 8:17-cv-02274-DOC-DFM Document 329 Filed 01/16/20 Page 1 of 4 Page ID #:9452



 1   BRYAN SCHWARTZ LAW
     Bryan J. Schwartz (SBN 209903)
 2
     Natasha T. Baker (SBN 319381)
 3   180 Grand Avenue, Suite 1380
     Oakland, CA 94612
 4
     Telephone: (510) 444-9300
 5   Facsimile: (510) 444-9301
     Email: bryan@bryanschwartzlaw.com
 6
            natasha@bryanschwartzlaw.com
 7
 8   NICHOLS KASTER, LLP
     Matthew C. Helland (SBN 250451)
 9   Daniel S. Brome (SBN 278915)
10   235 Montgomery Street, Suite 810
     San Francisco, CA 94104
11   Telephone: (415) 277-7235
12   Facsimile: (415) 277-7238
     Email: helland@nka.com
13   dbrome@nka.com
14
     Attorneys for Plaintiffs and Putative
15   Class and Collective Action Members
16
     CAROTHERS DISANTE & FREUDENBERGER LLP
17   Timothy M. Freudenberger, State Bar No. 138257
18   tfreud@cdflaborlaw.com
     Amy S. Williams, State Bar No. 228853
19   awilliams@cdflaborlaw.com
20   Kimberly M. Jansen, State Bar No. 243216
     kjansen@cdflaborlaw.com
21   18300 Von Karman, Suite 800
22   Irvine, CA 92612
     Telephone: (949) 622-1661
23   Facsimile: (949) 622-1669
24
     Attorneys for Defendant
25
26
27
28
 Case 8:17-cv-02274-DOC-DFM Document 329 Filed 01/16/20 Page 2 of 4 Page ID #:9453



 1                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
 2
 3   HARRIETT MITCHELL, JASON                      Case No.: 8:17-cv-02274-DOC-
     SUMMERS, and JOSEPH ADAMS,                    DFMx
 4
     individually, on behalf of others similarly
 5   situated, and on behalf of the general        ORDER GRANTING JOINT
     public,                                       NOTICE OF SETTLEMENT AND
 6
                                                   STIPULATION TO VACATE ALL
 7                          Plaintiffs,            PENDING DEADLINES
 8
               vs.
 9                                                 The Hon. David O. Carter
10
     CORELOGIC VALUATION                           Complaint Filed: December 29, 2017
11   SOLUTIONS, INC., and CORELOGIC
12   PLATINUM VALUATION SERVICES,
     LLC, and DOES 1-10, inclusive
13
14
                            Defendants.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2
                                NOTICE OF SETTLEMENT
 Case 8:17-cv-02274-DOC-DFM Document 329 Filed 01/16/20 Page 3 of 4 Page ID #:9454



 1          TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE that Plaintiff Harriett Mitchell, individually, on
 3   behalf of others similarly situated, and on behalf of the general public, and
 4   Defendant CoreLogic Valuation Solutions, Inc. et al., by and through their
 5   respective counsel, have agreed to the material terms of a mediator’s proposal to
 6   settle this entire action as to all parties.
 7          The Parties therefore respectfully request that the Court vacate all pending
 8   deadlines and hearing dates in light of the impending Settlement, a long-form
 9   version of which they expect to execute in the coming weeks. Plaintiff intends to
10   file a motion for preliminary approval of the class and collective action settlement
11   within 60 days.
12   Respectfully submitted,
13
14    BRYAN SCHWARTZ LAW                            CAROTHERS DISANTE &
      NICHOLS KASTER, LLP                           FREUDENBERGER LLP
15
      /s/ Bryan Schwartz                            /s/ Amy Williams
16    Bryan Schwartz                                Amy Williams
      Attorneys for Plaintiffs and the              Attorneys for Defendants
17
      Putative Class
18
19
20          ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
21
            Pursuant to Civil Local Rule 5-1(i)(3), I attest that the concurrence in the filing
22
     of the Joint Statement submitted by Plaintiff Harriett Mitchell has been obtained
23
     from the other signatories therein.
24
25
     Dated: January 14, 2020                         /s/ Bryan Schwartz
26
                                                     Bryan Schwartz
27
28
                                             3
                                   NOTICE OF SETTLEMENT
 Case 8:17-cv-02274-DOC-DFM Document 329 Filed 01/16/20 Page 4 of 4 Page ID #:9455



 1                                       ORDER
 2         Pursuant to the stipulation of the parties concerning the impending settlement,
 3   all deadlines concerning this case are vacated, with the expectation of a preliminary
 4   approval motion concerning a class settlement within 60 days of the date of this
 5   Order.
 6   IT IS SO ORDERED.
 7
 8          January 16, 2020
     DATE: _____________________                        _____________________
 9                                                       Hon. David O. Carter
                                                         United States District Court
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          4
                                NOTICE OF SETTLEMENT
